Case 19-12615 Doc 70 Filed 06/17/20 Entered 06/17/20 16:11:51 Main Document Page 1 of 1




                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF LOUISIANA

IN RE
                                                                              BANKRUPTCY NO.
MICHAEL PARMAN                                                                19-12615
                                                                              SECTION "B"
DEBTOR(S)                                                                     CHAPTER 13

                         ORDER CONFIRMING CHAPTER 13 PLAN

Pursuant to a hearing scheduled for June 17, 2020, the Court finds that the plan filed in this case on
September 26, 2019, as amended, if applicable, complies with 11 U.S.C. §1325; therefore,

IT IS ORDERED, ADJUDGED, AND DECREED THAT:

1. The plan is confirmed and that the debtor(s) shall make payments to the Trustee and to any other
parties according to the terms in the plan.

2. All proceeds from the sale of property, proceeds from lawsuits or settlements, or tax refunds payable
to the debtor(s) shall be turned over to the Trustee for administration.

3. The debtor(s) shall provide to the Trustee, at least once every six months until the case is closed, a
report on the status of any pending or potential lawsuit in which the debtor(s) is or may be a plaintiff.

4. In cases filed on or after September 16, 2009, the Debtors’ Certification of Completion of Post-
petition Instructional Course Concerning Personal Financial Management (Official Form 23) is due no
later than the date when the last payment is made by the debtor(s) as required by the plan or the filing of
a motion for a discharge under §1328(b) of the Code.

5. Any and all objections to confirmation that were not withdrawn are denied.

New Orleans, Louisiana, June 17, 2020.



                                                      Hon. Jerry A. Brown
                                                      U.S. Bankruptcy Judge
